Appeal of ROBERT H. CHAMPLIN.Champlin v. CommissionerDocket No. 1209.United States Board of Tax Appeals1 B.T.A. 991; 1925 BTA LEXIS 2710; April 13, 1925, decided Submitted April 2, 1925.  1925 BTA LEXIS 2710">*2710 Robert H. Champlin, the taxpayer, pro se.W. Frank Gibbs, Esq., for the Commissioner.  1 B.T.A. 991">*991  Before GRAUPNER and LANSDON.  This appeal is from a deficiency in income taxes for the years 1920 and 1921.  The taxpayer appeared and testified on his own behalf, and from such testimony the Board makes the following FINDINGS OF FACT.  1.  Taxpayer is a resident of Centreville, R.I., and is an officer of the Champlin Lumber Co., a corporation.  2.  The taxpayer was paid a salary by the corporation which was intended to cover traveling expenses incurred by him.  3.  No evidence was presented to show that any definite sum had been paid by the taxpayer for specific expenses of traveling to any definite places as a necessary incident to his employment and the position which he held.  DECISION.  The determination of the Commissioner is approved.